Citation Nr: 1535871	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for chronic upper respiratory tract infection.  

4.  Entitlement to service connection for a left hip disability, claimed as a left hip replacement.  

5.  Entitlement to service connection for a right hip disability, claimed as a right hip replacement.  

6.  Entitlement to service connection for a bilateral foot disability, claimed as flat feet.  

7.  Entitlement to service connection for a bilateral hearing loss disorder.  

8.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1979 to June 1987, and from January 2005 to June 2005.  He also had periods of active duty for training and inactive duty training as a member of the Air National Guard between 1988 and 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico.  

The issues of entitlement to service connection for disabilities of the left ankle and bilateral hips are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A chronic right ankle disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or incident of service.  

2.  A chronic respiratory disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or incident of service.  

3.  A disability of either foot did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or incident of service.  

4.   A disability of either foot did not increase in severity during or as a result of active duty service.  

5.  The Veteran does not have hearing loss of either ear as defined by VA regulation.  

6.  A diagnosis of PTSD or any other psychiatric disability is not shown by the competent evidence of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a respiratory disability, claimed as a chronic upper respiratory tract infection, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for a bilateral foot disability, claimed as flat feet, are not met.  38 U.S.C.A. §§ 1110, 1111, 1116, 1112, 1131, 1137, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2014).  

4.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

5.  The criteria for service connection for a psychiatric disability, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of an April 2011 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in May 2011.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed bilateral foot disability.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, with regard to the service connection claim for a bilateral foot disability, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  The Veteran has not provided any competent evidence suggesting any link to service for a current foot disability, nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not provided an indication that any current symptoms may be associated with service, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

With specific regard to Reserve and/or National Guard service, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training.  With respect to time periods of inactive duty training, service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).  To establish a claim based on aggravation during a period of active duty for training or inactive duty training, there must be evidence of both a worsening of the disability during the period of service and that the worsening was caused by the period of service.  

a.  Right ankle disability

The Veteran alleges service connection is warranted for a right ankle disability.  He asserts that such a disability was initially incurred during service as the result of frequent marching and running in combat boots.  

Upon review of the service treatment records, no chronic disease or injury of the right ankle is noted.  He was not diagnosed with or sought treatment for a disability of the right ankle during his first period of active duty service between 1979 and 1987.  On his enlistment in the National Guard, he was initially likewise without complaints regarding the right ankle.  On May 1988, July 1992 and September 1998 annual physical examinations, the Veteran was without abnormality of the lower extremities.  

The Veteran underwent private treatment for a left ankle disability in October 2000.  A history of a left ankle "twist" in May of that year was noted.  The Veteran also reported a history of multiple ankle sprains and stated he was told of a hairline fracture in the left ankle four years ago.  He did not report a specific right ankle injury at that time, however.  On physical examination, the Veteran had a normal gait, and good range of motion in the ankles bilaterally.  Both ankles were stable to stress testing.  Swelling and synovitis were both absent bilaterally.  A right ankle disability was not diagnosed.  

In April 2005, the Veteran completed a post-deployment health assessment, at which time he reported one episode of a sprained ankle, otherwise unspecified, during deployment.  On subsequent private general medical examination in December 2005, the Veteran's extremities were without edema or other observable abnormality.  No orthopedic disabilities were noted at that time.  

Thus, the only potential evidence of a right ankle disability is the April 2005 mention of an unspecified sprained ankle during his 2005 deployment; on a subsequent December 2005 private examination, however, no right ankle disability was noted.  Likewise, on VA orthopedic examination in May 2011, the Veteran did not report a right ankle disability, and none was noted on objective examination.  The remainder of the private medical evidence of record is also negative for any diagnosis of a current right ankle disability during the pendency of this appeal.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In the present case, service connection for a right ankle disability must be denied, as a diagnosis of the claimed disability is not of record at any time during the pendency of the appeal.  

The Veteran has himself asserted that he has a current disability of the right ankle.  The Board finds that the Veteran is competent to report such observable symptoms as joint pain, but is not competent to diagnosis an underlying orthopedic disorder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis of an orthopedic disorder is generally based on medical evaluation and clinical testing by a competent expert.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a right ankle disability is not warranted.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Chronic respiratory disability

The Veteran seeks service connection for a chronic respiratory disability, claimed as a chronic upper respiratory infection.  He states that such a disability first began during active military service, and has remained chronic since that time.  

Review of the service treatment records confirms multiple episodes of respiratory symptoms.  The Veteran first sought in-service treatment for cold symptoms in December 1979.  Reported symptoms included coughing and nasal congestion.  An upper respiratory infection was diagnosed and he was given medication and rest.  In December 1981, the Veteran was again treated for an upper respiratory infection.  He was given medication and was returned to duty after two days' rest.  He later sought treatment that same month for recurrence of symptoms.  Bronchitis was suspected.  He was given medication.  The Veteran was treated for acute sinusitis in September 1985.  He was given medication and three days later was cleared to return to duty.  In October 1982, December 1986 and February 1987, the Veteran was again treated for upper respiratory infections.  On each occasion, he was given medication and rest.  The Veteran was treated for bronchitis and an upper respiratory infection in March 1987.  He was given medication and rest.  On follow-up ten days later, he was asymptomatic; his chest was without rales, rhonchi, or wheezing.  He was returned to full duty.  No chronic respiratory disorder was noted at service separation in June 1987.  

On his enlistment in the Air National Guard in 1988, the Veteran was without any chronic respiratory symptoms or disorders.  On May 1988, July 1992, and September 1998 annual physicals, the Veteran's lungs were clear and without abnormality.  On a concurrent reports of medical history, he denied any shortness of breath, chronic coughing, or other respiratory symptoms.  

More recently, however, he again reported episodic respiratory symptoms.  In June 2004, the Veteran was treated by a private physician for an upper respiratory tract infection.  The Veteran reported cold-like symptoms, including coughing, fatigue, and post-nasal drip, of two weeks' duration.  An upper respiratory tract infection with post-viral cough was diagnosed.  

In April 2005 while on active duty, the Veteran completed a post-deployment health assessment upon his return from Iraq, at which time he reported two episodes of upper respiratory infections while deployed.  Reported symptoms included a chronic cough.  On subsequent private general medical examination in December 2005, the Veteran's lungs were clear, without wheezing or rhonchi.  No respiratory disability was noted at that time.  

In January 2009 following retirement from service, the Veteran sought private treatment for a persistent cough and nasal drainage since December 2008.  An upper respiratory infection was diagnosed, and he was prescribed medication.  The Veteran again sought private treatment in October 2009 for a persistent cough of one month's duration.  Bronchitis was diagnosed and medication was prescribed.  

Thus, based on the competent evidence of record, the Board acknowledges the Veteran's diagnoses of bronchitis, upper respiratory infections, and sinusitis during both periods of active duty service.  Nevertheless, because these disorders are not chronic disorders as defined by VA regulation and have not been continuous since service separation, a nexus must be established between any in-service disease or injury and a current disability.  

A VA medical examination was afforded the Veteran in May 2011, at which time intermittent sinusitis and bronchitis were diagnosed.  Regarding the etiology of these disorders, the examiner, a VA physician, found they were less likely than not related to any in-service disease or injury.  The examiner opined that while the Veteran did report respiratory symptoms during active duty service between 1979 and 1987, and again while on active duty in 2005, these episodes appeared to be minor, in that they responded to treatment and were without intervening episodes for many years.  

Thus, based on the above opinion, the Board finds that weight of the evidence demonstrates that currently diagnosed intermittent sinusitis and bronchitis are not related to an in-service injury, disease, or event.  As noted above, while various upper respiratory infections and disorders were noted during active duty service, these episodes were acute and transitory, without residuals.  The only evidence suggesting any nexus to service are the Veteran's statements asserting a nexus between his current disabilities and during service.  While the Board finds that he is competent to report the onset and symptoms of his respiratory disorders, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of such complex medical disabilities as respiratory disease, diseases which have many different potential causes and require testing to determine a diagnosis and etiology.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6.  In the present case, the Board finds an opinion regarding the etiology of the Veteran's current respiratory disorders requires such specialized knowledge, knowledge which he is not shown to possess; hence, his lay statements are of limited probative value.  He has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a respiratory disability, claimed as an upper respiratory infection, is not warranted.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

c. Bilateral foot disabilities

The Veteran seeks service connection for bilateral foot disabilities.  He asserts that he incurred disabilities of the feet as the result of running, marching, and other physically demanding activities during his service.  

The service treatment records are negative for any diagnosis of or treatment for a disease or injury of either foot during active military service between 1979 and 1987.  Thereafter, upon the Veteran's enlistment in the Air National Guard, numerous service annual physical examinations are negative for any abnormalities of the lower extremities on objective evaluation.  

In November 2000, the Veteran sought private treatment for longstanding bilateral foot pain.  The Veteran, by his own report, has used orthotic devices in his shoes since 1991 for plantar fasciitis.  Bilateral pes clavus was observed by the private examiner.  He was treated again by the same provider in February 2004.  Bilateral pes clavus was again diagnosed.  The final impression was of chronic bilateral plantar fasciitis, well-controlled with orthotics.  

Thus, based on the above, the Board must conclude that the Veteran did not have onset of a disability of either foot during his initial period of active duty service.  A disability of either foot was not diagnosed during this period, and such a disability was not diagnosed until 2000, more than 10 years after separation from the first period of active duty service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even assuming, per the Veteran's report, that a bilateral foot disability was diagnosed in 1991, this diagnosis would still date to approximately four years after separation from active duty service in 1987.  Finally, no competent evidence has been presented establishing a nexus between any current disability of either foot and a disease or injury incurred in the Veteran's first period of active duty service.  Thus, service connection based on a disability of either foot having been incurred in service is not warranted.  

Nevertheless, the Board must also consider whether the Veteran's bilateral plantar fasciitis was aggravated during his period of active duty service between January and June 2005.  

In addition to the laws and regulations governing service connection outlined above, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  

In the present case, the record does not reflect that the Veteran was afforded a physical examination prior to his 2005 return to active duty and deployment; as such, the presumption of soundness does not attach.  See Smith v. Shinseki, 24 Vet.App. 40 (2010).  Moreover, prior diagnoses of bilateral plantar fasciitis dated in November 2000 and February 2004 are of record, and the Veteran does not dispute this medical history.  The Board finds these records to be clear and unmistakable evidence establishing that bilateral plantar fasciitis pre-existed his return to active duty service in January 2005.  Nevertheless, a possible service connection claim for aggravation must still be considered.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In precedent opinion VAOPGCPREC 3-2003 (July 16, 2003), VA's General Counsel reasoned that § 3.306(b) properly implemented 38 U.S.C. § 1153, which provided that a preexisting injury or disease would be presumed to have been aggravated in service in cases where there was an increase in disability during service; however, the requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C. § 1153 and did not apply to determinations concerning the presumption of sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 requires VA to bear the burden of showing the absence of aggravation.  

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  In the present case, the 2005 service treatment records do not indicate the Veteran sought treatment for his foot disabilities during deployment.  In his statements to VA, the Veteran has stated that medical facilities were not available in all locations during his deployment.  Nevertheless, on his return from deployment in Southeastern Asia, he completed an April 2005 post-deployment health screening at which time no disabilities of the feet were reported.  Likewise, on a December 2005 private medical examination, the Veteran was without any abnormalities of either foot.  

Having considered the entirety of the record, the Board finds the preponderance of the evidence to be against a finding of any permanent increase in the severity of the Veteran's bilateral plantar fasciitis or any other disability of the feet during service, and service connection for aggravation of such a disorder during service must be denied.  As noted above, the service treatment records and post-service records are without any evidence of a permanent worsening of a disability of either foot during service.  Moreover, no competent evidence establishing a permanent increase in the severity of the Veteran's bilateral plantar fasciitis during active duty service in 2005 has been presented.  

The Veteran has himself asserted that current bilateral foot disabilities were either incurred in or aggravated by active duty service.  The Board finds that the Veteran is competent to report such observable symptoms as bilateral foot pain, but is not competent to diagnosis an underlying orthopedic disorder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  The diagnosis of a bilateral foot disorder is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings and trained observation.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a bilateral foot disability, claimed as flat feet, is not warranted.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

d. Hearing loss

The Veteran contends his frequent exposure to aircraft noise has resulted in hearing loss.  Service personnel records confirm his service as a pilot, indicating he was exposed to aircraft noise during service.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the present case, the weight of the lay and medical evidence is against finding that the Veteran suffers from a hearing loss disorder due to service noise exposure.  The competent evidence of record, including VA treatment records, do not meet the criteria for a hearing impairment as defined by VA regulation.  

Upon review of the Veteran's post-service treatment records, the Board notes that there are no findings of a hearing disability of either ear.  Pursuant to his claim, he was afforded a VA audiological examination in May 2011.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
25
20
LEFT
10
0
0
20
20

The average pure tone threshold was 14dBs in the right ear and 10dBs in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear also.  

With respect to this claim, the medical evidence of record does not reflect that the Veteran currently has a bilateral hearing loss disability for VA purposes or has had such disability at any point during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  A current disability is central to any service connection claim, and in the absence of competent evidence of either a current hearing loss disorder or tinnitus, service connection for these disorders must be denied.  See Brammer, 3 Vet. App. at 225.  In so deciding, the Board notes that the Veteran is not prevented from filing in the future a new service connection claim for a hearing loss disorder, should his hearing acuity decline to the extent that it becomes a disability for VA purposes.  

The Veteran has himself asserted that he has a current hearing loss disorder.  The Board finds that the Veteran is competent to report such observable symptoms as a decline in hearing acuity, but is not competent to diagnosis a hearing loss disorder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372.  The diagnosis of a hearing loss disorder is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6 (2009).  The Veteran has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for a bilateral hearing loss disorder is not warranted.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

e. PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran contends he has PTSD as the result of his experiences in Iraq in 2005.  Service personnel records confirm his active duty service in the Southeastern Asia theater of operations in 2005, to include service in Iraq.  

Pursuant to the Veteran's claim, he was afforded a VA psychiatric examination in May 2011.  Upon reviewing the claims file and interviewing the Veteran, the examiner determined that a diagnosis of PTSD, or any other psychiatric disability, was not warranted, and no such disorders were diagnosed.  In the August 2013 VA Form 9, the Veteran reported that he has not sought any private or VA outpatient treatment for a psychiatric disability.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer, 3 Vet. App. at 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); but see McClain, 21 Vet. App. at 319 (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In the present case, service connection for PTSD must be denied, as a diagnosis of the claimed disability is not of record.  

The Board acknowledges the Veteran's assertion that he has PTSD as a result of his active duty service in Iraq.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau, 492 3d. at 1377.  The Veteran has also not stated he is reporting the statements of a competent expert, and his lay assertions have not later been verified by a competent expert.  

Because the evidence does not support the finding that the Veteran has PTSD or any other psychiatric disability, the criteria for service connection have not been met.  See Brammer, 3 Vet. App. at 225.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability, claimed as PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a right ankle disability is denied.  

Service connection for a chronic upper respiratory tract infection is denied.  

Service connection for a bilateral foot disability, claimed as flat feet, is denied.  

Service connection for a bilateral hearing loss disorder is denied.  

Service connection for a psychiatric disability, claimed as PTSD, is denied.  


REMAND

The Veteran seeks service connection for a left ankle disability.  Review of his service treatment records indicate that in May 2000, he sustained a left ankle injury, later diagnosed as a lateral collateral ligament sprain, while in Washington, D.C.  Contemporaneous service treatment records describe the Veteran as having been, at the time of the injury, "on government duty" and "on TDY [temporary duty]".  Service personnel records indicate that between June 1999 and June 2000, the Veteran had 17 days of active duty or active duty for training; specific dates of this training are not specified, however.  More recently, the Veteran was diagnosed in May 2011 by a VA examiner with residuals of trauma to the left ankle, with instability.  

Based on the above, the Board finds that additional development is needed regarding the Veteran's duty status when he injured his left ankle on May 21, 2000.  According to the record, the Veteran has in the past been employed as a civilian by the U.S. Customs Service, as well as his Air National Guard service noted above.  Thus, remand is required to request the Veteran provide VA with copies of orders or other information regarding his status on May 21, 2000, the date of his initial left ankle injury, as such information is pertinent to the pending service connection claim for a left ankle disability.  

The Veteran also seeks service connection for bilateral hip disabilities, allegedly the result of strenuous physical activity while on active duty.  According to a January 2007 clinical notation in the Veteran's service treatment records, a service physician wrote the Veteran's hip disabilities were "? related to 23 [years] helicopter flying in USAF and Customs."  While this opinion is speculative, it is sufficient to trigger VA's duty to provide the Veteran a medical examination and opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, remand is required to provide the Veteran an examination to determine the etiology of any current bilateral hip disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide copies of orders or any other documents indicating whether he was on active duty, active duty for training, or inactive duty training on May 21, 2000, when he injured his left ankle.  Any response from the Veteran, or lack thereof, must be noted for the record.  

2.  The RO/AMC should also attempt to verify whether he was on active duty, active duty for training, or inactive duty training on May 21, 2000, when he injured his left ankle. If this information is not readily available or obtainable, this fact should be documented for the record.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any current disability of either hip.  Provide the claims folder to the examiner.  Any and all indicated studies and tests deemed necessary by the examiner should be accomplished.  The examiner should specifically address whether it is at least as likely as not that any diagnosed disability of either hip is related to service.  In so doing, the examiner must specifically address the possibility the Veteran's service as a helicopter and fixed wing aircraft pilot, as documented within the service personnel records, caused or aggravated a hip disability or disabilities.  

All opinions should be supported by a rationale and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


Department of Veterans Affairs


